Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 1 of 10 Page ID #:441



     LAMKIN IP DEFENSE
1    Rachael D. Lamkin (246066)
     One Harbor Drive, Suite 304
2    Sausalito, CA 94965
     916.747.6091
3    RDL@LamkinIPDefense.com
4    Attorney for Defendant
     Garmin International, Inc.
5
6                           UNITED STATES DISTRICT COURT
7                          CENTRAL DISTRICT OF CALIFORNIA
8
         Philips North America, LLC,             )      Case No. 2:19-cv-06301-AB (KSx)
9                                                )
10                      Plaintiff,               )      DEFENDANT GARMIN
                                                 )      INTERNATIONAL, INC.’S
11                         v.                    )      OPPOSITION TO PLAINTIFF’S
12                                               )      MOTION TO DISMISS
                                                 )
13       Garmin International, Inc., Garmin USA, )      Date: November 8, 2019
14       and Garmin LTD                          )      Time: 10:00AM
                                                 )      CRTRM: 7B (350 WEST FIRST
15
                      Defendants.                )      STREET)
16                                               )
17
18
           DEFENDANT GARMIN INTERNATIONAL, INC.’S OPPOSITION TO
19
                      PLAINTIFF’S MOTION TO DISMISS
20
              Defendant Garmin International, Inc. hereby opposes Plaintiff’s (“Philips’”)
21
     Motion To Dismiss Garmin’s Invalidity Counterclaim. (Dkt. Nos. 29 and 23,
22
     respectively.)1
23
     ///
24
25
26   1
      Garmin International, Inc. alone files this Opposition as the remaining Garmin
27   Defendants were served on September 25, 2019 and have not yet filed a responsive
     pleading.
28
                                       Def’s Opp to Pfts MTD                                 1
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 2 of 10 Page ID #:442




 1            I.    PHILIPS IS ON NOTICE

 2            Garmin and Philips have been here before, but Philips’ Complaint leaves out
     this important history. And now Philips has asked this Court to further bury history
 3
     by seeking to dismiss Garmin’s invalidity counterclaim, which sets forth the
 4
     invalidation of Philips’ patents based on Garmin’s own products predating said
 5
     patents. (Dkt. Nos. 23, 23-1, 23-2.) As detailed below, it is difficult to envision a
 6
 7   litigant having more notice than what Philips has here – intimate knowledge of

 8   extensive and specific factual allegations vetted through years of past litigation

 9   between the parties involving virtually identical patent issues to those at-issue here.

10            In 2017, Philips filed a patent infringement action in Germany against Garmin

11   alleging infringement of European Patent No. 1,076,806 (“EP’806”) and EP 1 247

12   229 (“EP’229”)—the European counterparts to the ’007 and ’377 patents asserted

13   here. Philips and Garmin then engaged in protracted litigation in Germany and the

14   United Kingdom, exchanging thousands of pages of briefing, arguments, and

15   discovery, and then participated in a multi-day trial in the United Kingdom on the

16   validity of the EP’806 patent. In early 2019, the High Court of Justice of England

17   invalidated all the original claims of EP’806 based on Garmin’s own “famous”

18   products and Philips’ own expert testimony.2 (ACC, Dkt. No. 23-1.) Later in 2019 the

19   European Patent Board of Appeal affirmed the invalidity of all asserted claims of

20   Philips’ EP’229 patent. (ACC, Dkt. No. 23-2.) Shortly after receiving its losses in

21   Europe, Philips filed this suit, asserting the American counterparts to its invalid

22   European patents, and doing so with full knowledge that the invalidating prior art

23   in the European litigations is fully applicable and admissible here.

24            The remaining patents in this litigation—the ’233 and ’958 patents—were not

25   the subject of the Parties’ past European litigations. However—contrary to the

26
27
     2
         Claims 1, 24, 26, 27, and 29.
28
                                         Def’s Opp to Pfts MTD                                 2
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 3 of 10 Page ID #:443



     statements in Philips’ Complaint—Garmin and Philips discussed the ’958 patent at
 1
     length at several in-person meetings prior to the onset of the European lawsuits. At
 2
     these meetings, Garmin explained in detail why Philips’ patents were invalid and not
 3
     infringed by Garmin’s products. And, as Garmin detailed in its Answer and
 4
     Counterclaim (“ACC”), the prior art to the Quy ’958 patent is equally applicable to
 5
     the Quy ’377 patent. (ACC, Dkt. No. 23, ¶¶53-65.)
 6
           All of these facts are carefully detailed in Garmin’s Answer and Counterclaim,
 7
     including the Parties’ European litigations. (ACC, ¶¶28-40.) That EP’806 is in the
 8
     same family as the asserted ’007 patent and is in fact indistinguishable from that
 9
     patent. (ACC, at ¶¶28-32.) That Philips admitted that Claim 1 of EP ’806 was
10
     anticipated. (Id., at ¶¶31-33.) That Claim 1 shares a majority of elements with the
11
     asserted claim of the ’007. (Id.) Indeed, EP’806 was invalidated in the European
12
     litigation for the same factual reasons that the ’007 Patent is invalid here. (Id.)
13
     Further, in the European litigation, Philips’ own expert admitted during cross-
14
     examination that the claims of EP’806 were invalid, based on prior art that is relevant
15
     and admissible here. (Id., at ¶¶33-37; Dkt. No. 23-1, ¶231.) Philips admitted that
16
17   Garmin’s own products, the GPS II+ Device and Garmin Forerunner 45, rendered

18   obvious Claim 1 of EP ’806. (ACC, Dkt. No. 23, at ¶33; Dkt. No. 23-1, ¶¶208-209,

19   218.) Because Philips has asserted patent claims indistinguishable from claims that it

20   and its own expert have admitted are invalid, Garmin seeks attorney’s fees against

21   Philips for its assertion of the ’007 Patent. (ACC, ¶¶5, 66, Prayer); see also 35 U.S.C.

22   §285, 28 U.S.C. §1927.

23         As for the asserted ’233 Patent, Garmin explained to Philips on June 7, 2016

24   that Garmin’s own Dynastream products render obvious the claims of said asserted

25   patent. (ACC, Dkt. No. 23, at ¶¶51-52.)

26         As for the two asserted Quy patents (Nos. ’377 and ’958), Garmin explained to

27   Philips in 2016 that the alleged inventions of the Quy patents were well-known

28
                                      Def’s Opp to Pfts MTD                                3
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 4 of 10 Page ID #:444




1    “before the filing of the Quy patent in December 1999. Garmin’s U.S. Patent Nos.

2    6,002,982 (Fry, 1996) and 5,955,667 (Fyfe, 1996) are two examples. Delman

3    (WO2000078413) and Mault (WO2001039089) are two non-Garmin examples.” (Id.,

4    at ¶54.)

5          Further, claims indistinguishable from the Quy claims asserted here have

6    already been invalidated by both the European and United States patent offices.

7    Garmin attached to its Counterclaim the European Patent Board of Appeal’s

8    affirmation of the invalidation of EP 1 247 229 (“EP’229”). (Dkt. No. 23-2.) EP’299

9    “is the European patent arising from the US provisional to which the asserted Quy

10   patents claim priority. The EPO affirmed the invalidation of EP’299 by the court

11   below. “Philips had the EPO decision in its possession prior to filing the Complaint

12   at-bar.” (Id., at ¶¶55-65.)

13         Finally, in addition to Section 102 and 103 invalidity, the European litigations

14   involved factual issues that are directly applicable to Section 101 and 112 invalidity.

15   (See Dkt. No. 23-1, ¶¶211-12, 182-189, 237, 275-293.3)

16         Philips is fully on notice regarding some of the defenses that Garmin will raise

17   in the present action as they are identical to those the Parties spent the last few years
18   litigating. And Garmin’s counterclaim is plausible because the same facts, admissions,
19   and prior art cited in Garmin’s counterclaim are the same facts, admissions, and prior
20   art that invalidated Philips European patents and will invalidate their American
21   counterparts herein.
22         II.     IT   DOES NOT         MATTER          WHETHER        IQBAL/TWOMBLY
23                 APPLIES TO INVALIDITY COUNTERCLAIMS
24
25   3
      ¶¶211-12, 237 (Section 112, written description), 182-189 (collocation is related to
     the burden of proof in an inventive step analysis. The analysis requires
26   identification of the actual invention and the written description (i.e., Section 112),
27   275-293 (Section 101, called “Presentation of Information or Excluded Subject
     Matter” in the UK).
28
                                      Def’s Opp to Pfts MTD                                 4
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 5 of 10 Page ID #:445




 1         Philips flatly states that the Iqbal/Twombly pleading standard applies to

 2   invalidity counterclaims. (Motion, 5:21-6:11.) But that is not accurate. Indeed, many

 3   courts in this district have expressly held that Iqbal/Twombly does not apply to

 4   invalidity counterclaims. See, e.g., Core Optical Techs., LLC v. Fujitsu Network

 5   Communs., Inc., No. SACV 16-00437-AG-JPRx, 2016 U.S. Dist. LEXIS 187026, at

 6   *5 (C.D. Cal. July 8, 2016); Deckers Outdoor Corp. v. Rue Servs. Corp., No. CV 13-

 7   6303 JVS (VBKx), 2013 U.S. Dist. LEXIS 198353, at *3-5 (C.D. Cal. Dec. 23, 2013);

 8   Microsoft Corp. v. Phoenix Solutions, Inc., 741 F. Supp. 2d 1156, 1159 (C.D. Cal.

 9   2010); TCL Communs. Tech. Holdings, Ltd. v. Telefonaktenbologet LM Ericsson, No.

10   SACV 14-00341 JVS (ANx), 2014 U.S. Dist. LEXIS 197559, at *22-24 (C.D. Cal.

11   Sep. 30, 2014). That is particularly true in patent litigation where detailed invalidity

12   contentions are due early in those cases. See Core Optical, at *4-7 (providing a

13   detailed analysis of the caselaw and concluding Iqbal/Twombly does not apply to

14   invalidity counterclaims).

15         That said, not all courts agree. Some courts apply Iqbal/Twombly to invalidity

16   counterclaims, and this Honorable Court appears to have adopted said view. See Lf

17   Centennial Ltd. v. Inovex Furnishings Corp., No. CV 17-05824-AB (MRWx), 2017

18   U.S. Dist. LEXIS 222674, at *7-10 (C.D. Cal. Dec. 14, 2017).

19         But, regardless of the applicable standard, no court supports the granting of a
20   motion to dismiss where, as here, the factual pleading is extensive and specific and
21   based on years of past litigation between the parties.
22         III.   PHILIPS’ ARGUMENTS
23                A. Though Not Required, Philips Has Notice of Facts Under Each
24                   Statutory Basis
25         Philips asserts that Garmin has pleaded no facts under Section 101 and 112.
26   Philips cites no authority for the proposition that Garmin must cite facts under each
27   and every statutory basis for invalidity. Regardless, Garmin has provided notice under
28
                                       Def’s Opp to Pfts MTD                               5
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 6 of 10 Page ID #:446




 1   each statutory category, as noted above. (See Section I, supra; see also Dkt. No. 23-

 2   1, ¶¶211-12, 237, 275-293; 182-­‐‑189.)

 3         Philips first cites Ecojet, Inc. v. Pure Spa Components, Inc., No. SACV 16-
 4   01463-CJC(KESx), 2017 U.S. Dist. LEXIS 183625 (C.D. Cal. Feb. 10, 2017) but
 5   Ecojet stands for the proposition that failing to plead a single admissible fact cannot
 6   support an invalidity counterclaim. Id., at *18.4 Ecojet does not inform this case given
 7   the extensive facts plead herein.
 8         Philips then cites this Court’s LF Centennial decision. In LF Centennial, the
 9   defendant pleaded a single fact, comparing the accused product with the patent, which
10   this Court rightly noted is not relevant to the obviousness calculus. Lf Centennial Ltd.
11   v. Inovex Furnishings Corp., No. CV 17-05824-AB (MRWx), 2017 U.S. Dist. LEXIS
12   222674, at *7-10 (C.D. Cal. Dec. 14, 2017). Thus, as in Ecojet, the defendant failed
13   to plead a single fact evidencing invalidity. Again, that is not our facts.
14         Philips likely cited Lf Centennial for this Court’s mention that there were no
15   facts pleaded for Sections 101, 102, or 112 therein. Id., at *9. But, as noted above,
16   Garmin’s counterclaim provides notice under each of the statutory bases, including
17   Sections 101 and 112. Admittedly, the discussions relevant and analogous to Sections
18   101 and 112 are contained in documents attached and incorporated by reference (Dkt.
19   Nos. 23-1, 23-2), but their attachment and incorporation by reference satisfies the
20   pleadings standards. Adobe Lumber, Inc. v. Hellman, No. CIV 05-1510 WBS PAN,
21   2008 U.S. Dist. LEXIS 78072, at *15, 2008 WL 4539136, at *4 (E.D. Cal. Oct. 2,
22   2008); Fontana v. Haskin, 262 F.3d 871, 877 (9th Cir. 2001) (“The Federal Rules of
23   Civil Procedure expressly allow adoption by reference, Fed. R. Civ. P. 10(c), and do
24   not   distinguish   between     incorporated         and    unincorporated   allegations.”);
25
26
27   4
      Defendant had pleaded a single fact, faulty inventorship, but the court had
     previously ruled that single fact inadmissible.
28
                                         Def’s Opp to Pfts MTD                                 6
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 7 of 10 Page ID #:447




1    Fed.R.Civ.P.10(c) (“A statement in a pleading may be adopted by reference elsewhere

2    in the same pleading or in any other pleading or motion. A copy of a written instrument

3    that is an exhibit to a pleading is a part of the pleading for all purposes.”) (emphasis

4    added.)

5          Regardless, Lf Centennial does not hold that a single invalidity counterclaim

6    must plead facts under each and every statutory category. Indeed, such a reading

7    would place a near insurmountable hurdle at the pleading stage, one that would

8    unfairly prejudice the defendant, and would subsume the role of invalidity contentions

9    under the Patent Rules.5 Further, when a party lists each of the statutory bases under

10   a single counterclaim, as Garmin has done, courts presume that said listing operates

11   to plead the statutory bases in the alternative. See Fitness Anywhere LLC v. Woss

12   Enters. LLC, No. 14-cv-01725-BLF, 2014 U.S. Dist. LEXIS 136443, at *6 (N.D. Cal.

13   Sep. 26, 2014); Id., at n.2 (citing Manual of Patent Examining Procedure § 706.I; see

14   also 37 C.F.R. § 1.104.) As such, listing facts under each basis is not required.

15         In Philips’ third-cited case, Sliding Door Co. v. KLS Doors, No. EDCV 13-

16   00196 JGB (DTBx), 2013 U.S. Dist. LEXIS 71304 (C.D. Cal. May 1, 2013),

17   defendant’s invalidity counterclaim again failed to allege a single fact. Id., at *12.
18         Likewise, in Juno Therapeutics, Inc. v. Kite Pharma, No. CV 17-07639 SJO
19   (RAOx), 2018 U.S. Dist. LEXIS 52362, at *11 (C.D. Cal. Mar. 8, 2018), the defendant
20   failed to provide “any detail” other than citing the statutory bases for invalidity. Id.,
21   at *11.
22         All told, Philips’ motion relies on cases where defendants have failed to plead
23   a single fact in support of their invalidity counterclaim; those cases do not inform this
24
     5
25    This Court does not have its own Standing Patent Rules but, as is standard practice
     before this Court, the Parties will adopt patent rules as part of their proposed
26   scheduling order. See, e.g., Hoist Fitness Sys. v. TuffStuff Fitness Int'l, Inc., No. ED
27   CV 17-01388-AB (KKx), 2019 U.S. Dist. LEXIS 76253, at *15 (C.D. Cal. Mar. 19,
     2019).
28
                                      Def’s Opp to Pfts MTD                                   7
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 8 of 10 Page ID #:448




1    matter.   Garmin has pleaded specific invalidity facts for each asserted patent,

2    including attaching documents detailing invalidity determinations against patents in

3    the same family and indistinguishable from those asserted here. Garmin has more

4    than met its burden.

5                 B.   GARMIN’S SECTION 102 AND 103 FACTS ARE RELEVANT

6          Philips argument here is no model of clarity. (See Motion, at 8:1-9:18.) For

7    example, Philips states:

8          Garmin’s Counterclaim cryptically states that it has previously disclosed to
           Philips ‘detailed []invalidity arguments…as to each patent,’ without identifying
9          any of the subject matter of those purported “arguments.” (Counterclaim, ¶¶ 41-
10         43.) This is entirely improper and conveys no useable information. Philips
           cannot fairly be expected to admit or deny such fatally vague allegations that
11         cannot be evaluated or tested for their legal sufficiency.
12
     (Motion, at 8:13-18.)
13
           Here are the paragraphs Philips complains of:
14
           41. Philips’ Complaint omits that Garmin has provided detailed
15         noninfringement and invalidity arguments to Philips over the past three (3)
16         years.

17         42. All told, in the discussions between Garmin and Philips over the last three
18         (3) years, Philips alleged that Garmin infringed seven (7) patents.
19         43. Garmin supplied non-infringement and invalidity arguments as to each
20         patent.
21         It is hard to understand why Philips cannot admit or deny the single factual
22   allegation in each cited paragraph.
23         Philips’ next argument (i.e., that the previous litigations between Garmin and
24   Philips in Europe is irrelevant), is equally misplaced.6 Garmin is not asserting issue
25
26   6
      This section of Philips’ motion demonstrates Philips’ notice as to the successful
27   invalidity allegations in the European litigation. Their one claim to minor success
     (“the UK Judgment attached to Garmin’s Counterclaim actually found that
28
                                      Def’s Opp to Pfts MTD                                8
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 9 of 10 Page ID #:449




1    preclusion based on the foreign judgments against Philips. If that were the case,

2    Garmin would have moved to dismiss Philips’ Complaint. As explained above, the

3    factual admissions by Philips’ experts in the European litigations and the prior art

4    received by Philips in those litigations are directly relevant to Garmin’s invalidity

5    counterclaim and any eventual motion for attorney’s fees against Philips for asserting

6    claims indistinguishable from those its own experts already admitted under oath to be

7    anticipated and obvious. (See Id., at ¶¶28-44, 55-65.) Should Philips believe either

8    (1) the admissions of its own experts or (2) the fact that prior litigation has placed

9    Philips on notice of fatal prior art to be inadmissible, Philips can file a motion in limine

10   prior to trial; that is not an issue to be decided here.

11           Finally, Garmin’s Answer and Counterclaim also seeks to eliminate factual

12   issues for trial. For example, it notes that Garmin’s fitness trackers are prior art to

13   each of the Asserted Patents. (Answer, ¶36.) Philips should have to affirm or deny

14   such facts, as is one of the primary purposes of initial pleadings. See Fed.R.Civ.P

15   8(b).

16           Far from irrelevant, Garmin’s citations to the European proceedings rely not on

17   the judgments themselves, but the factual decisions, admissions, and prior art
18   exchanges that occurred as part of those litigations, each relevant here.
19           IV.   LEAVE TO AMEND
20           Garmin believes the factual allegations supporting its invalidity counterclaim
21   are sufficiently pleaded. But if this Honorable Court disagrees, finding that Garmin’s
22   single counterclaim is not sufficiently pleaded, Garmin respectfully seeks leave to
23
24   ‘conditional amendment 2 was, in my judgment, inventive at the priority date and …
25   Claim CA2 is infringed,’ and Garmin should pay damages”) again misleads. (See
     Motion, 10:14-18.) Philips was forced to create a brand new claim (claim CA2)
26   because the issued claims in its patent were found invalid. But in the United States,
27   a patentee cannot amend its claims during litigation, so Philips’ only small victory in
     the European litigation will not be available to it here.
28
                                        Def’s Opp to Pfts MTD                                  9
Case 2:19-cv-06301-AB-KS Document 32 Filed 10/15/19 Page 10 of 10 Page ID #:450




 1   amend its invalidity counterclaim. See Eminence Capital, LLC v. Aspeon, Inc., 316

 2   F.3d 1048, 1051 (9th Cir. 2003) (“Rule 15 advises the court that ‘leave shall be freely

 3   given when justice so requires.’ This policy is ‘to be applied with extreme liberality.’”)

 4   (quoting Fed.R.Civ.P 15 and Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,

 5   712 (9th Cir. 2001).)

 6         V.     CONCLUSION

 7         Garmin’s invalidity counterclaim is carefully crafted to put Philips on notice

 8   and to force Philips to admit (or deny) critical facts in order to streamline issues for

 9   trial. Philips’ motion to dismiss should be seen for what it is, an attempt to avoid

10   admitting material facts.    Respectfully, Philips’ attempt to avoid responding to

11   Garmin’s Counterclaim should be denied.

12
13                                                    Respectfully submitted,

14
15                                                    ___________________________
                                                      Rachael D. Lamkin
16                                                    Attorney for Garmin International, Inc.
17
18
19
                                 CERTIFICATE OF SERVICE
20
21        On this day, October 15, 2019, I did serve upon Philips the following
     document via the Court’s ECF system:
22
23      DEFENDANT GARMIN INTERNATIONAL, INC.’S OPPOSITION TO
                   PLAINTIFF’S MOTION TO DISMISS
24
25                                                    ___________________________
                                                      Rachael D. Lamkin
26
27
28
                                       Def’s Opp to Pfts MTD                                10
